DETAILED ACTION
The response filed 8/5/25 is entered. Claims 1-8,10, 11, and 15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 3-7, filed 8/5/22, with respect to the rejection(s) of claim(s) 1-8,10, 11, and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasazumi, US-20170054963, in view of Kim, US-20120194512.
In regards to claim 1, Kasazumi discloses a head-up display for a motor vehicle (Par. 0002 vehicle HUD), said head-up display comprising: a computer (Par. 0076 CPU); an image-generating unit controlled by the computer to generate images (Fig. 1A, 100 display device; Par. 0076-0077 CPU controlling display device); and an optical assembly for projecting virtual images, wherein each image generated by said image-generating unit is projected into the field of view of the driver of the motor vehicle (Fig. 1A, VM1 and VM2 virtual images; Par. 0030 virtual images outside windshield glass of a user), wherein the image-generating unit includes an auto-stereoscopic filter (Par. 0032 lenticular lens system or parallax barrier; Abstract stereoscopic display images) and said image-generating unit offers at least two distinct view points of the generated images (Par. 0035 and 0036 changing the correction pattern for the viewed image based on a right and left eye position, i.e. infinite view points), wherein each distinct view point is observable individually at a different angle from an angle of which the other view point is observable (Fig. 1B, 20L receives a left eye image which is a distinct view point that is observable individually by the left eye and 20R receives a right eye image which is a distinct view point that is observable individually by the right eye).
Kasazumi does not disclose expressly simultaneously displaying, interleaved, at least two distinct two-dimensional view points of the generated images, wherein each distinct two-dimensional view point is observable individually at a different angle from an angle of which the other view point is observable, wherein said image-generating unit comprises a display screen that includes a periodic succession of sub-pixels of different colors, wherein a group of three sub-pixels forms a single pixel and wherein the display screen includes four pixels juxtaposed horizontally, wherein the periodic succession of sub-pixels of different colors comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and wherein a single eye in the field of view of the driver of the motor vehicle views a mixture of a red sub-pixel of a first one of the four pixels, of a green sub-pixel of a second one of the four pixels, and a blue sub-pixel of a third one of the four pixels.
Kim discloses a stereoscopic display (Par. 0005) comprising a display screen simultaneously displaying, interleaved, at least two distinct two-dimensional view points of the generated images (Fig. 19A, right and left eye viewpoints), wherein each distinct two-dimensional view point is observable individually at a different angle from an angle of which the other view point is observable (Fig. 19A, right and left eye viewpoints), wherein said image-generating unit comprises the display screen that includes a periodic succession of sub-pixels of different colors (Fig. 19A, RGB sub-pixels), wherein a group of three sub-pixels forms a single pixel (Fig. 19A, RGB sub-pixels form P1-P4 pixels) and wherein the display screen includes four pixels juxtaposed horizontally (Fig. 19A, P1-P4 pixels), wherein the periodic succession of sub-pixels of different colors comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel (Fig. 19A, RGB sub-pixels), and wherein a single eye in the field of view of the user views a mixture of a red sub-pixel of a first one of the four pixels, of a green sub-pixel of a second one of the four pixels, and a blue sub-pixel of a third one of the four pixels (Fig. 19A, right eye views a red sub-pixel from pixel P4, i.e. a first pixel, a green sub-pixel from pixel P3, i.e. a second pixel, and a blue sub-pixel from pixel P2, i.e. a third pixel).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display of Kasazumi can utilize four pixel groups with each eye receiving light from sub-pixels of different pixels using a parallax barrier or lens as Kim discloses. The motivation for doing so would have been to provide a three-dimensional image in a temporal division parallax barrier manner without addition of a complicated circuit (Kim Par. 0160).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Kim with Kasazumi to provide the invention of claim 1.
In regards to claim 2, Kasazumi and Kim, as combined above, disclose the auto-stereoscopic filter includes an array of microlenses (Kasazumi Par. 0032 lenticular lens system; Abstract stereoscopic display images; Kim Par. 0020 parallax or lens type three dimensional image). 
In regards to claim 3, Kasazumi and Kim, as combined above, disclose said image-generating unit offers eight distinct view points (Kasazumi Par. 0035 and 0036 changing the correction pattern for the viewed image based on a right and left eye position, i.e. infinite view points). 
In regards to claim 4, Kasazumi and Kim, as combined above, disclose the auto-stereoscopic filter includes a parallax barrier (Kasazumi Par. 0032 parallax barrier; Kasazumi Abstract stereoscopic display images; Kim Par. 0020 parallax or lens type three dimensional image; Fig. 19A, 23h parallax barrier). 
In regards to claim 5, Kasazumi and Kim, as combined above, disclose the computer is for controlling the image-generating unit in such a way that the virtual images projected by the optical assembly are perceived by the driver as being formed of tracings (Kasazumi Fig. 1A, VM1 and VM2 virtual images, i.e. tracings viewed through the window), each tracing being located in a distinct plane and comprising information that is visible to the driver (Kasazumi Fig. 1A, VM1 and VM2 virtual images in distinct planes; Kasazumi Par. 0030 virtual images outside windshield glass of a user). 
In regards to claim 6, Kasazumi and Kim, as combined above, disclose the computer is for controlling the image-generating unit in such a way that the virtual images projected by the optical assembly are perceived by the driver as representing a three-dimensional shape (Kasazumi Par. 0030 three dimensional virtual image). 
In regards to claim 7, Kasazumi and Kim, as combined above, disclose provision is made to place at the disposal of the driver a means for inputting data (Kasazumi Fig. 2, 140 detector 140; Kasazumi Par. 0035 detecting eye positions), which is connected to the computer and which allows the driver to switch the computer between two computing modes (Kasazumi Par. 0030 the display device can display either a three dimensional or two dimensional image), comprising: an active mode in which the computer controls the image-generating unit in such a way that the virtual images projected by the optical assembly are perceived by the driver as being three-dimensional (Kasazumi Par. 0030 three dimensional virtual image); and a passive mode in which the computer controls the image-generating unit in such a way that the virtual images projected by the optical assembly are seen by the driver as being two-dimensional (Kasazumi Par. 0030 two dimensional virtual image). 
In regards to claim 8, Kasazumi and Kim, as combined above, disclose a system for detecting the position of each of the eyes of the driver, and wherein the computer is suitable for controlling the image-generating unit depending on the detected position of said eyes (Kasazumi Par. 0035 and 0036 changing the correction pattern for the viewed image based on a right and left eye position, i.e. infinite view points). 
In regards to claim 15, Kasazumi and Kim, as combined above, disclose the other of the at least two distinct two-dimensional view points comprises a juxtaposition of a green sub-pixel of the first one of the four pixels, of a blue sub-pixel of the second one of the four pixels, and a red sub-pixel of a fourth one of the four pixels (Fig. 19A, left eye views a green sub-pixel from pixel P4, i.e. a first pixel, a blue sub-pixel from pixel P3, i.e. a second pixel, and a red sub-pixel from pixel P1, i.e. a fourth pixel). 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasazumi, US-20170054963, and Kim, US-20120194512, as combined above in regards to claim 1, in further view of Ando, US- 20150103410.
In regards to claim 10, Kasazumi and Kim, as combined above, disclose said projecting optical assembly includes at least one optical component (Kasazumi Fig. 1A, 201 windshield; Kasazumi Par. 0030,0043 viewing an image outside a windshield, which is transparent and reflective; Kasazumi Par. 0033 windshield is curved). 
Kasazumi and Kim do not disclose expressly a magnifying optical component.
Ando discloses that a windshield has an inherent magnification (Par. 0077).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the windshield of Kasazumi would have a magnification as Ando discloses.  The motivation for doing so would have been that Ando describes that windshields have an inherent magnification (Ando Par. 0077).
Therefore, it would have been obvious to combine Ando with Kasazumi and Kim to obtain the invention of claim 10.
In regards to claim 11, Kasazumi, Kim, and Ando, as combined above, disclose said projecting optical assembly includes a combiner taking the form of a semi-reflective and transparent curved optical window performing a magnifying function (Kasazumi Fig. 1A, 201 windshield; Kasazumi Par. 0030,0043 viewing an image outside a windshield, which is transparent and reflective; Kasazumi Par. 0033 windshield is curved; Ando Par. 0077 windshields have an inherent magnification).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	8/11/22






/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622